DETAILED ACTION
The present application, filed on 05/19/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 10/06/2022.
Claims 11-28 are pending and have been considered below.

Priority
The application claims foreign priority to IT102018000007980, filed on 08/08/2018, and is a continuation of 16/507,112, filed on 07/10/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/19/2021, 09/02/2021, and 11/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. Examiner maintains that JP ‘278 discloses {Annotated Figure 4, below} the lightweight suspension upright or knuckle further comprising a first {Sh1} and a second {Sh2} shell element, both generally cup-shaped, the first shell element being provided integrally with the bearing connection interface {7} and the second shell element {Sh2} being fitted upon the first shell element {Sh1}, radially outside thereof and radially and peripherally mating therewith.

    PNG
    media_image1.png
    357
    339
    media_image1.png
    Greyscale

JP H04113278: Figure 4 Annotated 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over (JP H04113278) in view of Pulina (WO 2019/111200) and McClellan (US Patent No. 5,078,370).
Regarding claim 11, (JP H04113278) teaches {Figures 3-6} a lightweight suspension upright or knuckle for a vehicle, comprising: a bearing connection interface for receiving a wheel bearing, the bearing connection interface {7} including a first sleeve element {2}; wherein 
i)- the bearing connection interface also comprises a second sleeve element {3, (Sle2)} arranged radially outside the first sleeve element and comprising an annular body having a radially outer lateral surface and a radially inner lateral surface, the radially inner lateral surface being mechanically coupled to the first sleeve element {Figures 3 + 5}.  
ii)- the lightweight suspension upright or knuckle further comprising a first {inside shell element in Figures 4 and 6} and a second {outside shell element in Figures 4 and 6} shell element, both generally cup-shaped;
iii)- the first shell element being provided integrally with the bearing connection interface and the second shell element being fitted upon the first shell element, radially outside thereof and radially and peripherally mating therewith;
v)- the radially outer lateral surface of the annular body {3} being mechanically and chemically coupled with the first and second shell elements via welding.
However (JP H041113278) does not teach the second sleeve element is made of a composite material including reinforcing fibers dispersed in a polymer matrix, the radially inner lateral surface being mechanically coupled to the first sleeve element;  or that the shell elements are both made of high-performance fiber reinforced composite material; or the knuckle further comprising a core filling an empty space delimited there between the first and second shell element, the core comprising the annular body.
Pulina teaches {Abstract} a wheel carrying member comprising a body made of a composite material with a fiber reinforced thermoplastic matrix, as well as multiple shell elements {28, 28’, 28’’, 28’’’} formed by a laminate with a thermoplastic matrix.
McClellan teaches {Figure 1} a suspension apparatus further comprising a core {55} filling an empty space delimited there between by the first and second shell element {40 + 54}, the core comprising an annular body.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the knuckle taught by (JP H04113278) to include a core filling the empty space as described in McClellan in order to reduce movement between the first and second sleeve of the suspension system {Col. 1, lines 17-20}. Moreover, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have casting fabricated the annular body from a composite material (including reinforcing fibers dispersed in a polymer matrix), as well as fabricating the shell elements from a high-performance fiber reinforced composite material, as taught by Pulina, in order to reduce the weight of the knuckle while maintaining high performance [0014]. 
	Regarding claim 19, (JP H04113278) in view of McClellan and Pulina teaches all the aspects of claim 11. However, (JP H04113278) does not explicitly teach the first and the second shell elements are both made of plies of continuous fibers embedded in a polymer matrix and stacked onto one another, wherein the fibers of each plie are mono-directionally oriented; the plies having been compression molded to one another to obtain the first and second shell elements.  
Pulina teaches {Abstract} the shell elements {28, 28’, 28’’, 28’’’} are made of plies of continuous fibers embedded in a thermoplastic matrix stacked onto one another, the plies having been compression molded to one another to obtain the first and second shell elements.  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the lightweight suspension upright or knuckle taught by (JP H05113278) to manufacture the shell elements using a composite material with mono-directionally oriented fibers in order to reduce the weight of the knuckle while still providing high performance [0014]. 

Allowable Subject Matter
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Pulina {Figures 1-10} discloses a core {30} comprising one or more radial stiffeners {50} molded in the same composite material of the annular body {30}, and the radial stiffeners connect the annular body {30} to a first shell component {28}. However, none of the prior art of record, either alone or in obvious combination, discloses a core comprising one or more radial stiffeners molded in the same composite material of the annular body between the first and the second shell elements and-5-Docket No.: P3753US01/ 2018P0004OUSmechanically connecting the first and second shell elements to each other and to the annular body.  
Claims 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, either alone or in obvious combination, discloses a core comprising one or more radial stiffeners molded in the same composite material of the annular body between the first and the second shell elements and-5-Docket No.: P3753US01/ 2018P0004OUSmechanically connecting the first and second shell elements to each other and to the annular body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marquar (US 2011/0056785) teaches a vibration damper with radial stiffeners extending from an annular body. Jang (DE 102015/114768) teaches a polymer strut insulator for a suspension of a vehicle comprising a first and second sleeve and radial stiffeners. Couchot (FR 3,086,579) teaches a support piece for a suspension spring comprising radial stiffeners.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614     
                                                                                                                                                                                                   /JAMES A ENGLISH/Primary Examiner, Art Unit 3614